Citation Nr: 9913772	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  97-19 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for hiatal hernia as 
secondary to service-connected hepatitis B. 

2.  Entitlement to serviced connection for gastritis as 
secondary to service-connected hepatitis B.

3.  Entitlement to an increased (compensable) evaluation for 
hepatitis B. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to July 
1967.  He was awarded the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied service connection for a 
hiatal hernia and for gastritis as secondary to the service-
connected hepatitis.  In that same decision, the RO confirmed 
and continued the noncompensable evaluation assigned to the 
service-connected hepatitis B. 

A review of the claims file also reflects that the veteran 
filed a timely Notice of Disagreement in August 1996 with 
respect to the RO's June 1996 denial of service connection 
for superficial scar-like lesions in both armpits.  However, 
the RO has not issued a Statement of the Case with respect to 
this issue.  Therefore, the RO is requested to issue a 
Statement of the Case with all the appropriate laws and 
regulations with respect to the issue of entitlement to 
service connection for superficial scar-like lesions in both 
armpits.  


FINDINGS OF FACT

1.  The claim for service connection for a hiatal hernia as 
secondary to the service-connected hepatitis B is not 
plausible.

2.  The claim for service connection for gastritis as 
secondary to the service-connected hepatitis B is not 
plausible.

3.  The veteran does not currently have any active hepatitis 
and does not have demonstrable liver damage with mild 
gastrointestinal disturbance.  


CONCLUSIONS OF LAW

1.  The claim for service connection for hiatal hernia as 
secondary to service-connected hepatitis B is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for gastritis as 
secondary to service connected hepatitis B is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The schedular criteria for a compensable evaluation for 
residuals of hepatitis B have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.31, 4.41, 4.115, Diagnostic Code 7345 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Secondary Service Connection Claims

A.  Applicable laws and Regulations

The threshold question is whether the veteran's claims of 
entitlement to service connection for a hiatal hernia and 
gastritis as secondary to the service-connected hepatitis B 
are well grounded under 38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  There must be more than a mere 
allegation; the claim must be accompanied by evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992). Moreover, where a determinative issue 
involves a medical diagnosis or a medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In order for a claim based on direct service 
connection to be considered well grounded, there must be 
evidence both of a current disability and of an etiological 
relationship between that disability and service. Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992). As with claims for direct service 
connection, claims for secondary service connection must be 
well grounded.  Jones v. Brown, 7 Vet. App. 134, 137- 38 
(1994).

Service connection is granted for disabilities that result 
from a personal injury suffered or a disease contracted 
during service.  38 U.S.C.A. §§ 1110, 1131(West 1991); 38 
C.F.R. § 3.303 (1998).  For secondary service connection to 
be granted, it must be shown that the disability for which 
the claim is made is proximately due to or the result of a 
service-connected disease or injury or that such disability 
has been chronically worsened by a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (1998); see Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc) (holding that when 
aggravation of a non-service-connected disorder is 
proximately due to or is the result of a service-connected 
disability, that extent of aggravation is service connected 
on a secondary basis).  

A claim for secondary service connection, like all claims, 
must be well-grounded. Reiber v. Brown, 7 Vet. App. 513 
(1995).  Generally, when a veteran contends that his or her 
service-connected disability has caused a new disability, he 
or she must submit competent medical evidence of a causal 
relationship directly between the two disabilities to 
establish a well-grounded claim.  Jones v. Brown, 7 Vet. App. 
134 (1994).  


B.  Factual Background

The service medical records are devoid of any subjective 
complaints or objective clinical findings relating to either 
a hiatal hernia or gastritis.  An early out examination 
report, conducted in July 1967, to include a Report of 
Medical History, reflects that all of the veteran's systems 
were found to have been normal.  The veteran reported by way 
of history of having stomach, liver or intestinal trouble, 
but he denied having a hernia. 

Numerous post-service VA medical records, dating from 1967 to 
1996, pertinently reflect that in the early 1990's, the 
veteran began to experience stomach discomfort for which he 
took Tagamet.  In 1993, the veteran was found to have had a 
right inguinal hernia, which was found to have been untreated 
and unchanged.  March 1996 VA upper gastrointestinal series 
revealed a small sliding hiatal hernia with mild 
gastroesophageal reflux in recumbency; the veteran's 
esophagus, stomach and duodenum were found to be normal.  
When the veteran was subsequently examined by VA in November 
1996, the veteran reported that he had contracted hepatitis 
during service in Vietnam and that it had caused "stomach 
problems," such as gastritis with a hiatal hernia and with 
reflux of stomach acid.  The veteran was diagnosed as having 
gastroesophageal reflux with a hiatal hernia, which were 
found not to have been related to the veteran's inactive 
hepatitis B.  A clinical diagnosis of gastritis was not 
entered at that time.  The examiner further commented that 
the cause of the gastroesophageal reflux was incompetence of 
the lower esophageal sphincter and that it was not related to 
either "gastritis," if found, or the hiatal hernia.

During an August 1997 hearing at the RO in Fargo, North 
Dakota, the veteran testified that ever since he had 
contracted hepatitis during service, he experienced abdominal 
discomfort for which he took medication.  A complete 
transcript is of record.  

In statements, submitted by [redacted] and [redacted] 
[redacted], dated in October 1997, it was reported that since 
the veteran had developed hepatitis during service, he had 
experienced abdominal discomfort, fatigue and gas and a 
general overall deterioration of his health.   

C.  Analysis

1.  Hiatal Hernia- No medical nexus

In order for the veteran's claim of entitlement to service 
connection for a hiatal hernia as secondary to the service-
connected hepatitis B to be well grounded, he must submit 
medical evidence indicating that he currently has a hiatal 
hernia and medical evidence indicating an etiological 
relationship between such disability and the service-
connected hepatitis B.  In this case, while the veteran was 
been found to have had a hiatal hernia, the post-service 
medical evidence does not reflect that it was either caused 
by or chronically worsened by the service-connected hepatitis 
B.  Indeed, during a November 1996 VA examination, the 
examiner concluded that the veteran's hiatal hernia was not 
related to the service-connected hepatitis B.  The Board 
notes that the veteran has submitted statements from lay 
parties and offered testimony in support of his claims; but, 
as a lay people, they are not qualified to establish a 
medical diagnosis or show a medical etiology merely by their 
own assertions, as such matters require medical expertise. 
Grottveit and Espiritu, supra.  The Board therefore concludes 
that without the requisite competent medical evidence 
attributing any hiatal hernia to causation of or worsening of 
a hiatal hernia to the veteran's service-connected hepatitis 
B, the veteran's claim is not well grounded and is denied.  
Caluza and Jones, supra.

2.  Gastritis- No current disability

In order for the veteran's claim of entitlement to service 
connection for gastritis as secondary to the service-
connected hepatitis B to be well grounded, the veteran must 
submit medical evidence indicating that he currently has 
gastritis and medical evidence indicating an etiological 
relationship between such disability and the service-
connected hepatitis B.  In this case, there is no post-
service medical evidence indicating that the veteran 
currently has gastritis.  In this regard, a March 1996 VA 
examination report reflects that the veteran was diagnosed as 
only having "possible gastritis," and during a subsequent 
VA examination, conducted in November 1996, a clinical 
diagnosis of gastritis was not entered (although 
gastroesophageal reflux was diagnosed, the examiner concluded 
that it was not related to any "gastritis," if found).  
Even assuming that a clinical diagnosis of gastritis had been 
entered, there is no medical evidence indicating that it was 
either caused by or chronically worsened by the service-
connected hepatitis B. The Board notes that the veteran has 
submitted statements from lay parties and offered testimony 
in support of his claims; but, as a lay people, they are not 
qualified to establish a medical diagnosis or show a medical 
etiology merely by their own assertions, as such matters 
require medical expertise. Grottveit and Espiritu, supra.  
The Board therefore concludes that without the requisite 
competent medical evidence identifying that the veteran 
currently has gastritis, or that any claimed gastritis is 
related to a service-connected disability, the claim for 
service connection for gastritis as secondary to the service-
connected hepatitis B is not well grounded and is denied.  
Caluza and Jones, supra.

II.  Conclusion for Service Connection Claims

A well grounded claim must be supported by evidence, not 
merely allegations. Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In the absence of such evidence, the Board concludes 
that the claims of entitlement to service connection for 
gastritis and a hiatal hernia as secondary to the service-
connected hepatitis B, is not well grounded.  Here, the 
veteran has not met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim for service connection for the 
aforementioned disabilities to be well grounded.  In the 
absence of competent medical evidence to support the 
veteran's claims, the claims must be denied as not well 
grounded.  Since his claims are not well grounded, the VA has 
no further duty to assist the veteran in developing the 
record to support his claims.  See Epps v. Gober, 126 F.3d at 
1467-68 ("there is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well-grounded' 
claim").

The Board holds that the veteran has not presented evidence 
of well-grounded claims.  In doing so, the Board has 
considered whether the veteran has been given adequate notice 
to address this matter and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In light of the veteran's failure to meet the 
initial burden of the adjudication process, the Board 
concludes that he has not been prejudiced by the decision 
herein.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

The veteran is free at any time in the future to submit 
evidence in support of his claims.  Medical records of 
complaints and treatment of the disabilities in question 
here, would be helpful in establishing a well-grounded claim, 
as well as medical opinion linking any current findings with 
a service-connected disability.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).


III.  Increased Evaluation for Hepatitis B

A.  General Laws and Regulations

As a preliminary matter, the Board finds that the veteran's 
claim for an increased (compensable) evaluation for the 
service-connected hepatitis B is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999)(hereinafter, 
"the Court") has held that an allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  Priscilla v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts needed to adjudicate a schedular 
evaluation of the veteran's hepatitis B has been properly 
developed, and that no further assistance to the veteran is 
required on that issue to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (1998). Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).  When, after careful consideration of all the 
evidence of record, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant. 38 C.F.R. §§ 3.102, 4.3 (1998).

The Board has considered not only the remote history of 
hepatitis B, but also the more recent history along with the 
current medical findings, particularly in light of the 
veteran's contentions.  Generally, where entitlement to 
service connection has been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

In evaluating the veteran's claim for an increased 
(compensable) evaluation for the service-connected hepatitis 
B, the Board considers the evidence of record as compared to 
the criteria in the VA Rating Schedule.  Under 38 C.F.R. 
§ 4.115, Diagnostic Code 7345, a noncompensable evaluation 
will be assigned for healed nonsymptomatic infection 
hepatitis.  A 10 percent evaluation is warranted for 
demonstrable liver damage with mild gastrointestinal 
disturbance.  A 30 percent evaluation is warranted for 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures.  


B.  Factual Background

VA outpatient reports, dating from 1992 to 1996, pertinently 
reflect that a November 1996 VA examination report reflects 
that the veteran's history with respect to his hepatitis B 
was reported.  Examination showed no palpable tenderness, no 
masses, and no hepatic or spleen enlargement.  During the 
examination, the examiner found the veteran's hepatitis B to 
have been asymptomatic.  Blood tests were negative.  The 
veteran was diagnosed as having hepatitis B, which was found 
to have been currently inactive. 

During an August 1997 hearing at the RO in Fargo, North 
Dakota, the veteran testified that he had contracted 
hepatitis during service, and since that time, he has 
experienced stomach discomfort, gas and liver problems.  A 
complete transcript is of record.  

Statements, submitted by [redacted] and [redacted] 
[redacted], dated in October 1997, reflect that the veteran 
entered the service healthy and returned in a deteriorated 
state.  Ms. [redacted] indicated that since service, the 
veteran suffered from fatigue, stomach problems and periods 
of an inability to engage in physical labor.  

C.  Analysis

While the Board recognizes the veteran's claim for a 
compensable evaluation for the service-connected hepatitis B, 
the Board finds that an increased evaluation is not 
warranted.  In reaching such conclusion, the Board observes 
that during a November 1996 VA examination, the veteran's 
history of hepatitis B was noted, and was currently found to 
have been asymptomatic.  There was no abdominal tenderness 
and no liver enlargement.  Blood tests showed no liver 
abnormality, and no presence of hepatitis.  While medical 
records reflect some complaints of abdominal discomfort, they 
do not reflect any diagnosis of an abdominal disorder related 
to the service-connected hepatitis B.  Under 38 C.F.R. § 
4.115, DC 7345, infectious hepatitis will be evaluated as 
noncompensable when asymptomatic; a 10 percent rating will be 
assigned when there is demonstrable liver damage with mild 
gastrointestinal disturbance.  In view of the evidence above, 
the Board finds no basis for the assignment of a compensable 
rating for residuals of hepatitis B.  See 38 C.F.R. § 4.7, 
Francisco, 7 Vet. App. at 58.

The evidence is not so evenly balanced as to raise doubt 
regarding any material issue.  38 U.S.C.A. § 5107(b).


ORDER

Evidence of a well-grounded claim having not been submitted, 
the claim of entitlement to service connection for a hiatal 
hernia as secondary to service-connected hepatitis B is 
denied.

Evidence of a well grounded claim having not been submitted, 
the claim of entitlement to service connection for gastritis 
as secondary to the service-connected hepatitis B is denied.

An increased (compensable) rating for hepatitis B is denied.



		
	NADINE W. BENJAMIN
	Member, Board of Veterans' Appeals



 

